USCA11 Case: 20-13071    Date Filed: 03/23/2021    Page: 1 of 9



                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13071
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:18-cv-04651-SCJ



JAMES WHITFIELD,

                                                            Petitioner - Appellant,

versus


UNITED STATES SECRETARY OF STATE,

                                                           Respondent - Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (March 23, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13071       Date Filed: 03/23/2021   Page: 2 of 9



       James Whitfield, proceeding pro se, appeals the denial of his petition for

writ of habeas corpus and complaint for declaratory and injunctive relief arising

out of his passport–renewal application. After careful review, we affirm the

district court’s rulings.

                                               I

       Whitfield submitted an application to renew his passport. The renewal form

requested Whitfield’s Social Security number. Whitfield attached a memorandum

to his application explaining his decision not to include the Social Security

number. The Secretary of State responded with a letter requesting that he either (1)

provide a Social Security number or (2) submit a statement under penalty of

perjury that he had never been issued one. The letter further advised that failure to

provide the Social Security number or a signed statement would result in the denial

of his application. Whitfield responded to the Secretary’s letter, stating that he had

filed a petition that contained the legal basis for the omission of his Social Security

number. The Secretary denied Whitfield’s passport–renewal application shortly

thereafter.

       Whitfield filed a pro se petition for writ of habeas corpus and complaint for

declaratory and injunctive relief, alleging that the Secretary unlawfully denied his

passport–renewal application for refusing to provide a Social Security number.

The district court granted the Secretary’s motion for lack of subject matter


                                           2
            USCA11 Case: 20-13071           Date Filed: 03/23/2021       Page: 3 of 9



jurisdiction as to Whitfield’s habeas and mandamus causes of action and for failure

to state a claim as to Petitioner’s remaining claims. Whitfield filed an amended

pro se petition for writ of habeas corpus and complaint for declaratory and

injunctive relief, again alleging violations of the Due Process Clause of the Fifth

Amendment, the Privacy Act, the Paperwork Reduction Act, and also adding an

allegation entitled “Failure of Notice” under the Privacy Act and the Paperwork

Reduction Act. The Secretary again filed a motion to dismiss; the district court

granted the motion, dismissing Whitfield’s habeas petition for lack of subject

matter jurisdiction and the remaining claims for failure to state a claim. The

district court concluded that Whitfield “ha[d] essentially filed the same Petition

that the Court previously found deficient[.]” The district court’s order

incorporated its previous ruling by reference and upheld and adopted the

Secretary’s arguments as “correct in law and fact.” Whitfield now appeals.1

                                                     II

       First, we determine whether the district court properly dismissed Whitfield’s

petition for lack of subject matter jurisdiction.




1
  This Court reviews de novo both a district court’s dismissal of a habeas corpus petition for lack
of jurisdiction, Howard v. Warden, 776 F.3d 772, 775 (11th Cir. 2015), and its dismissal under
Rule 12(b)(6) for failure to state a claim. Mulhall v. Unite Here Loc. 355, 667 F.3d 1211, 1213
(11th Cir. 2012).
                                                 3
          USCA11 Case: 20-13071       Date Filed: 03/23/2021    Page: 4 of 9



      A district court may entertain a habeas corpus petition only if a petitioner is

“in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. §§ 2241(c)(3), 2254(a). This “in custody” requirement is jurisdictional.

Stacey v. Warden, Apalachee Corr. Inst., 854 F.2d 401, 403 (11th Cir. 1988). To

satisfy the in–custody requirement, “the habeas petitioner [must] be in custody

under the conviction or sentence under attack at the time his petition is filed.”

Maleng v. Cook, 490 U.S. 488, 490–91 (1989) (quotation marks omitted). The

burden of establishing a right to federal habeas relief and of proving all facts

necessary to show a constitutional violation lies with the petitioner. Romine v.

Head, 253 F.3d 1349, 1357 (11th Cir. 2001).

      The Supreme Court has instructed that we “very liberally” construe the

custody requirement. Maleng, 490 U.S. at 492. We have held, therefore, that

while the custody requirement is ordinarily satisfied by § 2254 petitioners on

probation, parole, or bail, Duvallon v. Florida, 691 F.2d 483, 485 (11th Cir. 1982),

petitioners may also satisfy the custody requirement by identifying a “significant

restraint” on individual liberty that is not shared by the general public. Howard v.

Warden, 776 F.3d 772, 775 (11th Cir. 2015).

      Here, Whitfield alleges that the denial of his passport–renewal application

deprived him of the right to travel internationally, thus rendering him in custody




                                           4
             USCA11 Case: 20-13071      Date Filed: 03/23/2021   Page: 5 of 9



within the territorial limits of the United States for the purpose of his habeas

corpus petition.

      Whitfield has not satisfied his burden of establishing custody. 22 U.S.C.

§ 2714a(f) provides in relevant part that—

      upon receiving an application for a passport from an individual that
      either—

      (i)      does not include the social security account number issued to that
               individual, or

      (ii)     includes an incorrect or invalid social security number willfully,
               intentionally, negligently, or recklessly provided by such
               individual,

      the Secretary of State is authorized to deny such application and is
      authorized to not issue a passport to the individual.

The restraint alleged here—Whitfield’s inability to travel internationally—applies

to all individuals seeking to obtain or renew a passport who do not provide a Social

Security number. Whitfield has thus only identified a restraint shared by the

general public—the kind we have made clear does not constitute custody.

Howard, 776 F.3d at 775. Because Whitfield has not satisfied the custody

requirement, we conclude that the district court properly dismissed his habeas

petition for lack of subject matter jurisdiction.

                                           III

      Second, we consider whether the district court erred in dismissing

Whitfield’s Fifth Amendment Due Process claim.
                                            5
          USCA11 Case: 20-13071        Date Filed: 03/23/2021     Page: 6 of 9



      The Fifth Amendment states that no person shall be “deprived of life,

liberty, or property, without due process of law[.]” U.S. Const. amend. V. To

establish a violation of the Due Process Clause of the Fifth Amendment, Whitfield

must establish “(1) a constitutionally protected interest in life, liberty or property;

(2) governmental deprivation of that interest; and (3) the constitutional inadequacy

of procedures accompanying the deprivation.” Bank of Jackson Cty. v. Cherry,

980 F.2d 1362, 1366 (11th Cir. 1993). Failure to establish any one of these

elements is fatal to Whitfield’s Due Process claim. Id.

      Whitfield has not satisfied the third element—that the procedures

accompanying the deprivation of his right to international travel were

constitutionally inadequate. The passport–renewal form advised that “failure to

provide the information requested on this form . . . could result in the refusal or

denial of your application.” Additionally, the Secretary informed Whitfield of the

deficiency of his passport–renewal application and advised him of the steps

necessary to amend the application. When denying Whitfield’s application, the

Secretary specified the statutory and regulatory basis for the denial. Whitfield

received notice and reasons for the denial of his passport–renewal application. We

thus cannot say that the procedures accompanying the denial of his passport–

renewal application were constitutionally inadequate. The district court did not err

in dismissing Whitfield’s Fifth Amendment Due Process claim.


                                            6
          USCA11 Case: 20-13071       Date Filed: 03/23/2021    Page: 7 of 9



                                           IV

      Third, we consider whether the district court erred in dismissing Whitfield’s

claim under the Privacy Act.

      Section 7 of the Privacy Act states that “[i]t shall be unlawful for any

federal, state or local government agency to deny to any individual any right,

benefit or privilege provided by law because of such individual’s refusal to

disclose his social security number.” Pub. L. No. 93-579 § 7(a)(1). The Act

includes an exception, however, for “any disclosure which is required by Federal

statute.” Id. § 7(a)(2)(a). We have made clear that the Privacy Act authorizes a

private right of action for violations of Section 7 of the Privacy Act. Schwier v.

Cox, 340 F.3d 1284, 1292 (11th Cir. 2003).

      The district court did not err in finding that Whitfield failed to state a claim

under the Privacy Act. All here agree that Whitfield refused to provide his Social

Security number. 22 U.S.C. § 2714a(f) authorizes the Secretary to deny passport

applications that do not include a Social Security number. Whitfield was thus

“required by statute” to disclose his Social Security number in order to renew his

passport; the exception to Section 7 of the Privacy Act bars his claim. Pub. L. No.

93-579 § 7(a)(2)(a). The district court did not err in dismissing Whitfield’s claim

under the Privacy Act.




                                           7
          USCA11 Case: 20-13071       Date Filed: 03/23/2021    Page: 8 of 9



                                               V

      Fourth, we must determine whether the district court erred in dismissing

Whitfield’s claim under the Paperwork Reduction Act.

      The Paperwork Reduction Act provides, in relevant part, that

“[n]otwithstanding any other provision of law, no person shall be subject to any

penalty for failing to comply with a collection of information that is subject to this

subchapter[.]” 44 U.S.C. § 3512(a). It goes on to state that the “protection

provided by this section may be raised in the form of a complete defense, bar, or

otherwise at any time during the agency administrative process or judicial action

applicable thereto.” Id. § 3512(b).

      Whitfield did not plausibly state a claim under the Paperwork Reduction

Act. Section 3512(b) makes clear that the provisions of the Paperwork Reduction

Act may be used as a defense—but do not give rise to a private right of action. See

id; see also Hyatt v. Office of Mgmt. & Budget, 908 F.3d 1165, 1173 (9th Cir.

2018). The district court thus did not err in dismissing Whitfield’s claim under the

Paperwork Reduction Act

                                           VI

      For the foregoing reasons, we conclude that the district court did not err in

(1) denying Whitfield’s petition for habeas corpus for lack of subject matter

jurisdiction; (2) dismissing Whitfield’s Fifth Amendment Due Process claim; (3)


                                           8
         USCA11 Case: 20-13071      Date Filed: 03/23/2021   Page: 9 of 9



dismissing Whitfield’s claim under the Privacy Act; and (4) dismissing Whitfield’s

claim under the Paperwork Reduction Act.

      AFFIRMED.




                                        9